Citation Nr: 1227047	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  08-15 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a separate evaluation for neurological manifestations of the lower extremities as a result of the service-connected mild neuroforaminal narrowing with disc bulge at L2-5. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active military service from July 1962 to July 1965.
This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the granted service connection for mild neuroforaminal narrowing with disc bulge at L2-3, L3-4, and L4-5, and assigned an initial 10 percent rating, effective from August 17, 2007.  The Veteran appealed the RO's assignment of an initial 10 percent rating to this disability to the Board. 

In a May 2010 decision, the Board denied the Veteran's claim for an initial rating in excess of 10 percent for mild neuroforaminal narrowing with disc bulge at L2-5.  The Board also determined that the evidence of record revealed that the Veteran had complained of intermittent numbness, tingling, paresthesias, and radicular pain in the legs.  The Board noted that in rating spinal disabilities, any associated objective neurologic abnormalities are to be rated separately.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1)).  Thus, the Board remanded the separate issue of whether the Veteran was entitled to a separate disability rating for neurological manifestations of his low back disability for the purpose of obtaining a VA neurological examination.  VA neurological examinations of the Veteran were performed in June 2010 and May 2011.  Copies of the June 2010 and May 2011 VA examination reports have been associated with the claims files.  

The Board also notes that additional VA treatment records, dated from September 2010 to June 2011, were uploaded to the Veteran's Virtual VA file in May 2012, which was after the case was certified to the Board in December 2011.  The RO has not issued a Supplemental Statement of the Case addressing these treatment records.  As these records pertain to unrelated disabilities (e.g., cardiovascular disability), they are not pertinent to the claim on appeal.  Thus, a remand to have the RO initially consider these records in the first instance is not necessary.  38 C.F.R. § 20. 1304 (2011). 





FINDING OF FACT

The evidence shows that the Veteran has neurological manifestations of the lower extremities, most recently diagnosed as mild peripheral neuropathy of the feet, which are not a result of his service-connected low back disability.


CONCLUSION OF LAW


The criteria for a separate rating for neurological manifestations of the lower extremities as a result of the service-connected mild neuroforaminal narrowing with disc bulge at L2-5 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b), 5110(g) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.14, 4.25, 4.26, 4.124a, Diagnostic Code 8520 (2011); Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify & Assist

As noted in the Introduction, the Board denied the Veteran's claim for an initial rating in excess of 10 percent for mild neuroforaminal narrowing with disc bulge at L2-5.  In that decision, the Board also instructed the agency of original jurisdiction (AOJ) to schedule the Veteran for a VA neurological examination to determine the severity and etiology of any current neurological manifestations of the service-connected low back disability.  The AOJ was then to adjudicate the issue of whether a separate rating may be assigned for neurological manifestations of the service-connected low back disability.

The Veteran appeared for VA examinations in June 2010 and May 2011.  These examination reports have been associated with the Veteran's claims folder.  Thus, there is compliance with the Board's May 2010 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim. 

As discussed above, the issue currently on appeal is an extension of the inquiry initiated by the Board in adjudication of the Veteran's initial rating claim for mild  neuroforaminal narrowing with disc bulge at L2-5.  As explained in its May 2010 decision, under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  In its May 2010 decision, the Board determined that further development was necessary before it could determine whether a separate evaluation for neurological manifestations of the service-connected low back disability could be assigned.  In essence, the Board reserved judgment on the narrow question of whether an additional separate evaluation for neurological manifestations of the service-connected low back disability could be assigned until a VA examination could take place. 

On pages three (3) through six (6) of the Board's May 2010 decision, the Board described in detail the adequacy of the VCAA notice sent to the Veteran in relation to his claim for an initial rating in excess of 10 percent for his service-connected low back disability.  As the question remaining in this case regarding a separate evaluation for neurological manifestations of the sciatic nerve constitutes a factual inquiry stemming directly from the Veteran's previously perfected and appropriately developed initial rating claim for the service-connected mild neuroforaminal narrowing with disc bulge at L2-5, no additional discussion as to the sufficiency of that VCAA notice is required at this time.  The Board's May 2010 discussion of the adequacy of VCAA notice is incorporated herein. 

With respect to the Veteran's most recent June 2010 and May 2011 VA examination reports, the Board concludes that the findings contained therein are more than adequate to address the issue on appeal.  These examination reports reflect that the examiners had reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that these examination reports are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2011); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  VA has obtained the Veteran's post-service VA and private treatment records, and his lay statements in support of his claim.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143  (2001); Quartuccio, supra. 

II. Merits Analysis

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4.  Crucially, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2011).

In a May 2010 decision, the Board denied the Veteran's claim for an initial rating in excess of 10 percent for mild neuroforaminal narrowing with disc bulge at L2-5.  The Board also determined that the evidence of record revealed that the Veteran had complained of intermittent numbness, tingling, paresthesias, and radicular pain in the legs.  As noted by the Board in May 2010, in rating spinal disabilities, any associated objective neurologic abnormalities are to be rated separately.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1)).  Thus, the Board remanded the separate issue of whether the Veteran was entitled to a separate disability rating for neurological manifestations of his low back disability for the purpose of obtaining a VA neurological examination.  VA examinations of the Veteran were performed in June 2010 and May 2011.  Copies of these examination reports have been associated with the claims files.  

As noted in the Board's May 2010 remand, a review of the evidence of record revealed that the Veteran complained of off and on numbness, tingling, paresthesias, and radicular pain in the legs.  The record, however, was unclear as to whether or not any of these neurological clinical findings were part and parcel of the service-connected lumbar spine disability.  For example, when examined by VA in October 2007, the examiner noted the Veteran's complaints of numbness, but then on a review of his systems, it was noted that the Veteran had denied any history of numbness or paresthesias.  During a July 2008 VA examination, the Veteran complained of bilateral lower extremity numbness and tingling, but he denied pain, a burning sensation, and radicular symptoms.  The July 2008 VA examiner opined that the Veteran's examination was more consistent with peripheral neuropathy or possible peripheral vascular disease, but not consistent with radiculopathy emanating from the spine, and that it would not be due to or the result of his service-connected spinal stenosis with mild neuroforaminal narrowing.  While the Veteran reported a history of numbness, paresthesias, and leg or foot weakness during a December 2008 VA examination, the examiner noted that the etiology of these symptoms was unrelated to the "claimed disability".  (See July and December 2008 VA examination reports). 

On VA examination in October 2009, the Veteran denied numbness in the leg or foot and radicular symptoms.

Pursuant to the Board's May 2010 remand directives, VA reexamined the Veteran in June 2010 and May 2011 to determine whether he had neurological findings as a result of his service-connected low back disability.  Both VA examiners examined the Veteran and reviewed the claims files prior to rendering the following opinions.  The June 2010 VA examiner opined that the Veteran did not have any neuropathic findings as a result of his service-connected low back disability.  The June 2010 VA examiner reasoned that the Veteran's previous saphenous vein harvesting at the medial aspect of the right leg was responsible for his decreased sensation at that level.  In addition, the June 2010 VA examiner also noted that the Veteran exhibited an impaired fasting glucose, had a history of alcohol abuse, was obese, and had reported a cold sensation in both lower extremities, which the examiner thought might have been vascular in nature and unrelated to his service-connected low back disability.  The June 2010 VA examiner recommended that a electromyography (EMG) nerve conduction study of the lower extremities be performed in order to provide objective testing for subjective symptoms of numbness and tingling.  A July 2010, VA EMG of the Veteran's lower extremities was normal without evidence of lumbar radiculopathy.  

When examined by VA in May 2011, the VA examiner noted that he had reviewed the entire claims files, to specifically include the above-cited July 2010 EMG findings.  The May 2011 examiner diagnosed the Veteran with mild peripheral neuropathy of the feet.  The May 2011 VA examiner concluded that the Veteran's peripheral neuropathy was not caused by or a result of his service-connected lumbar spine disability.  In support of this conclusion, the May 2011 VA examiner relied on an EMG of the lower extremities, performed a few days prior to the examination, which showed a possible peripheral neuropathy of the medial plantar nerves of the feet, bilaterally, and no evidence of any lumbar radiculopathy.  The examiner also noted that a clinical examination of the Veteran showed a subtle subjective decrease in pinprick sensation in a more or less stocking-type distribution of the feet and lower legs, which he determined would not be representative of a lumbar radiculopathy.  The May 2011 VA examiner noted that the etiology of the May 2011 EMG findings was uncertain at that time, but that they would include neuropathy that was related to impaired fasting glucose which was noted in lab results dating back to 2002. 

Overall, the preponderance of the evidence, as reflected by the opinions of VA examiner's in July 2008, June 2010 and May 2011, is against a finding that the Veteran's neurological findings of the bilateral lower extremities, most recently diagnosed as mild peripheral neuropathy of the feet, are not a result of the service-connected low back disability.  The above-cited VA opinions are supported by July 2010 and May 2011 EMG findings of the lower extremities that were normal without evidence of lumbar radiculopathy.  Rather, the evidence favors a finding that the Veteran's current neurological symptoms of the lower extremities are more likely the result of the Veteran's nonservice-connected impaired fasting glucose, alcohol abuse, saphenous vein grafting, and obesity, as maintained by the June 2010 and May 2011 VA examiners.  Pertinently, while the Veteran has contended that his neurological symptoms of the lower extremities were the result of having part of his coccyx removed when he had a pilondial cyst removed in 1967, as noted by the May 2011 VA examiner, a 1967 operative report is negative for any part of the coccyx having been excised.  Accordingly, the assignment of an additional and separate disability rating for neurological impairment of the lower extremities as secondary to the service-connected low back disability is not warranted. 


ORDER

Entitlement to a separate rating for neurological manifestations of the lower extremities as a result of the service-connected mild neuroforaminal narrowing with disc bulge at L2-5 is denied. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


